Exhibit 10.15

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Daseke, Inc., a Delaware corporation (the “Company”), and Christopher R.  Easter
(“Employee”) effective as of the January 16, 2019 (the “Effective Date”).

 

1. Employment.    During the Employment Period (as defined in Section ‎4), the
Company shall employ Employee, and Employee shall serve, as Chief Operating
Officer of the Company and in such other position or positions as may be
assigned from time to time by the CEO of the Company.  

2. Duties and Responsibilities of Employee.

(a) During the Employment Period, Employee shall devote Employee’s full business
time, attention and best efforts to the businesses of the Company and its direct
and indirect subsidiaries (collectively, the “Company Group”) as may be
requested by the CEO of the Company or his designees from time to time. 
Employee’s duties shall include those normally incidental to the position(s)
identified in Section ‎1, as well as such additional duties as may be assigned
to Employee by the CEO of the Company or his designees from time to time, which
duties may include providing services to other members of the Company Group in
addition to the Company.  Employee will be expected to relocate to the
Dallas-Ft. Worth metropolitan area but, until July 1, 2019, Employee will be
permitted to commute from his residence in Georgia, with the understanding that
he will regularly work from the Company’s Addison, Texas office or travel on
behalf of Company for at least 80% of the business week.

(b) Employee may, without violating this Agreement: (i) as a passive investment,
own publicly traded securities in such form or manner as shall not require any
services by Employee in the operation of the entities in which such securities
are owned; (ii) engage in charitable and civic activities, including
participation in professional groups and associations; (iii) serve on other
company boards with the prior approval of the board of directors of the Company
(the “Board”); or (iv) with the prior written consent of the Board, engage in
other personal and passive investment activities, in each case, so long as such
interests or activities do not interfere with Employee’s ability to fulfill
Employee’s duties and responsibilities under this Agreement and are not
inconsistent with Employee’s obligations to the Company Group or competitive
with the business of the Company Group.

(c) Employee hereby represents and warrants that Employee is not the subject of,
or a party to, any employment agreement, non-competition covenant, nondisclosure
agreement, or any other agreement, obligation, restriction or understanding that
would prohibit Employee from executing this Agreement or fully performing each
of Employee’s duties and responsibilities hereunder, or would in any manner,
directly or indirectly, limit or affect any of the duties and responsibilities
that may now or in the future be assigned to Employee hereunder.

(d) Employee owes each member of the Company Group fiduciary duties (including
(i) duties of loyalty and non-disclosure and (ii) such fiduciary duties that an
officer of the Company has under applicable law), and the obligations described
in this Agreement are in

 

--------------------------------------------------------------------------------

 



addition to, and not in lieu of, the obligations Employee owes each member of
the Company Group under statutory or common law.

3. Compensation. 

(a) Base Salary.  During the Employment Period, the Company shall pay to
Employee an annualized base salary of $525,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for other senior executives as may exist from time to time,
but no less frequently than monthly. The Base Salary shall be reviewed by the
Compensation Committee of the Board (the “Compensation Committee”) in accordance
with the Company’s policies and practices, but no less frequently than once
annually, and may be increased but not decreased (unless agreed to in writing by
Employee). To the extent applicable, the term “Base Salary” shall include any
such increases (or decreases agreed to in writing by Employee) to the Base
Salary enumerated above.

(b) Annual Bonus.  Employee shall be eligible for discretionary bonus
compensation for each complete calendar year that Employee is employed by the
Company hereunder (the “Annual Bonus”) (including, for the calendar year in
which the Effective Date occurs, a pro rata Annual Bonus).    Each Annual Bonus
shall have a target value of $175,000. The performance targets that must be
achieved in order to be eligible for certain bonus levels shall be established
by the Company’s Board’s Compensation Committee annually, in its sole
discretion.  Each Annual Bonus, if any, shall be paid as soon as
administratively feasible after the Compensation Committee certifies whether the
applicable performance targets for the applicable calendar year to which such
Annual Bonus relates (the “Bonus Year”) have been achieved, but in no event
later than May 15 following the end of such Bonus Year.  Notwithstanding
anything in this Section ‎3(b) to the contrary, no Annual Bonus, if any, nor any
portion thereof, shall be payable for any Bonus Year unless Employee remains
continuously employed by the Company from the Effective Date through the date on
which such Annual Bonus is paid.

(c) Incentive Compensation.  

(i) On or as soon as reasonably practicable after the Effective Date, the
Company shall cause Employee to be granted a stock option (the “Initial Option”)
under and subject to the terms of the Company’s 2017 Omnibus Incentive Plan (the
“Omnibus Plan”).  The Initial Option shall: (A) cover 350,000 shares of the
common stock of the Company at an exercise price per share equal to Company’s
share price at 4:00PM EST on the Effective Date; (B) vest and become exercisable
with respect to 20% of the shares covered by the Initial Option, subject to
Employee’s continuous employment with the Company from such date of grant
through each vesting date, on each of the first five annual anniversaries of
such date of grant; and (C) subject to the provisions of Sections 6(d) and 6(g),
otherwise be subject to the terms and conditions of the Company’s standard form
of Non-Qualified Stock Option Award Agreement.

(ii) During the Employment Period, Employee shall be eligible to participate in
all of the Company’s short-term and long-term incentive compensation plans,
programs or arrangements made available to other senior executives, including
the receipt

2

--------------------------------------------------------------------------------

 



of awards under any equity incentive plan, programs or arrangements of the
Company made available to other senior executives, in each case, in amounts
determined by the Company’s Board’s Compensation Committee in its sole
discretion and subject to the terms and conditions of such plans, programs or
arrangements as in effect from time to time. Nothing herein shall be construed
to give Employee any rights to any amount or type of grant or award except as
provided in a written award agreement with Employee and approved by the
Compensation Committee.

(d) Business Expenses.  Subject to Section 24, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such reimbursement, as
required by Company policy in effect from time to time.  Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee).  In no event shall any reimbursement be made to
Employee for such expenses incurred after the date of Employee’s termination of
employment with the Company.   

(e) Benefits.  During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other similarly
situated senior executives are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time.  In
addition, during the Employment Period, Employee shall be entitled to four weeks
of paid vacation in accordance with the policies set forth in the employee
handbook of the Company or in any approved Company policy.  The Company shall
not, however, by reason of this Section 3(e), be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such plan or
policy, so long as such changes are similarly applicable to other similarly
situated senior executives generally.

(f) 2018 Bonus Reimbursement.  Within 60 days from the Effective Date, Company
shall reimburse Employee for any lost bonus compensation resulting from Employee
leaving its previous employer.  Employee shall receive the difference between
$130,000, and the amount of bonus compensation, related to 2018 performance,
which Employee receives from its previous employer.  

(g) Relocation Expenses.  Subject to Section 24, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket: (A) expenses associated with
Employee’s travel between Employee’s residence in Georgia and the Company’s
offices in Addison, Texas during the period between the Effective Date and the
earlier of the date on which Employee establishes a residence in the Dallas-Ft.
Worth metropolitan area or July 1, 2019 (the “Commuting Period”); (B)
pre-approved temporary lodging expenses incurred while working in the Company’s
offices in Addison, Texas during the Commuting Period; (C) expenses of up to
$20,000 incurred by Employee in connection with Employee’s relocation to the
Dallas-Ft. Worth metropolitan area, including up to two house-hunting trips by
Employee and his immediate family, in each case, so long as Employee submits all
documentation for such reimbursement within thirty (30) days following the date
the applicable expense is incurred by Employee, as required by Company policy in
effect from time to time; (D) qualified, pre-approved moving expenses; and (E)
up to $40,000 in closing expenses incurred by Employee in connection with
Employee’s purchase of a home in

3

--------------------------------------------------------------------------------

 



the Dallas-Ft. Worth metropolitan area and sale of current residence.  Any such
reimbursement of expenses described in the first sentence of this subparagraph
shall be made by the Company upon or as soon as practicable following receipt of
supporting documentation (but in any event not later than December 15 of the
calendar year in which the related expense is incurred by Employee); provided,
however, that in no event shall any reimbursement be made to Employee for any
expenses incurred after the date of Employee’s termination of employment with
the Company.

4. Term of Employment.   The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the fifth anniversary of the Effective Date (the “Initial Term”).  On the fifth
anniversary of the Effective Date and on each subsequent anniversary thereafter,
the term of Employee’s employment under this Agreement shall automatically renew
and extend for a period of one year (each such one-year period being a “Renewal
Term”) unless written notice of non-renewal is delivered by either party to the
other not less than sixty (60) days prior to the expiration of the then-existing
Initial Term or Renewal Term, as applicable.  Notwithstanding any other
provision of this Agreement, Employee’s employment pursuant to this Agreement
may be terminated at any time in accordance with Section ‎5.  The period from
the Effective Date through the expiration of this Agreement or, if sooner, the
termination of Employee’s employment pursuant to this Agreement, regardless of
the time or reason for such termination, shall be referred to herein as the
“Employment Period.” 

5. Termination of Employment.

(a) Company’s Right to Terminate Employee’s Employment for Cause.  The Company
shall have the right to terminate Employee’s employment hereunder at any time
for “Cause.”  For purposes of this Agreement, “Cause” shall mean: 

(i) Employee’s commission of fraud, breach of fiduciary duty, theft, or
embezzlement against the Company, its subsidiaries, affiliates or customers;

(ii) Employee’s willful refusal without proper legal cause to faithfully and
diligently perform Employee’s duties;

(iii) Employee’s breach of Sections 8,  9 or 10 of this Agreement or material
breach of any other written agreement between Employee and one or more members
of the Company Group;

(iv) Employee’s conviction of, or plea of guilty or nolo contendere to, any
crime involving harassment, moral turpitude or a felony (or state law
equivalent);

(v) Employee’s willful misconduct or gross negligence in the performance of
duties to the Company that has or could reasonably be expected to have a
material adverse effect on the Company;

(vi) Employee’s material breach and violation of the Company’s written policies
pertaining to workplace conduct (including sexual harassment), discrimination or
insider trading; or



4

--------------------------------------------------------------------------------

 



(vii) Employee’s failure to establish a residence in the Dallas-Ft. Worth
metropolitan area prior to July 1, 2019.

Provided, however, that solely with respect to the actions or omissions set
forth in Section 5(a)(ii), (iii),  (v) and (vi), such actions or omissions must
remain uncured thirty (30) days after the Board has provided Employee written
notice of the obligation to cure such actions or omissions. For the avoidance of
doubt, the actions or omissions set forth in Section 5(a)(i),  (iv) and (vii)
are not permitted to be cured by Employee under any circumstances.

(b) Company’s Right to Terminate without Cause.  The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon written notice to Employee.

(c) Employee’s Right to Terminate for Good Reason.  Employee shall have the
right to terminate Employee’s employment with the Company at any time for “Good
Reason.”  For purposes of this Agreement, “Good Reason” shall mean:

(i) a material diminution in Employee’s position, responsibilities or duties or
the assignment of Employee to a position, responsibilities or duties of a
materially lesser status or degree of responsibility than his position,
responsibilities or duties immediately following the Effective Date; or

(ii) any material breach by the Company of any provision of this Agreement.  

Notwithstanding the foregoing provisions of this Section ‎5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s consent;
(B) Employee must provide written notice to the Board of the existence of such
condition(s) within thirty (30) days of the initial existence of such
condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice; and (D) the date of Employee’s termination of employment must occur
following the expiration of the thirty (30) day cure period, but in any event
within sixty-five (65) days following the Board’s receipt of such notice.

(d) Death or Disability.  Upon the death or Disability of Employee, Employee’s
employment with Company shall terminate.  For purposes of this Agreement, a
“Disability” shall exist if Employee is entitled to receive long-term disability
benefits under the Company’s disability plan or, if there is no such plan,
Employee’s inability to perform the essential functions of Employee’s position
(after accounting for reasonable accommodation, if applicable), due to an
illness or physical or mental impairment or other incapacity that continues, or
can reasonably be expected to continue, for a period in excess of one
hundred-twenty (120) days, whether or not consecutive.  The determination of
whether Employee has incurred a Disability shall be made in good faith by the
Board.

(e) Employee’s Right to Terminate for Convenience.  In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have

5

--------------------------------------------------------------------------------

 



the right to terminate Employee’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, upon sixty (60) days’
advance written notice to the Company; provided, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a termination of employment pursuant to Section ‎5(b)).

6. Obligations of the Company upon Termination of Employment.   

(a) For Cause; Non-Renewal after Initial Term; Other than for Good Reason. If
Employee’s employment is terminated during the Employment Period (i) by the
Company for Cause pursuant to Section 5(a); (ii) by notice of non-renewal of the
Agreement following the completion of the Initial Term; or (iii) by Employee
other than for Good Reason pursuant to Section 5(e) (including, for the
avoidance of doubt, as a result of a non-renewal by Employee of the
then-existing Initial Term or Renewal Term pursuant to Section 4), then Employee
shall be entitled to all Base Salary earned by Employee through the date that
Employee’s employment terminates (the “Termination Date”) and, subject to the
terms and conditions of any benefit plans in which he may participate at the
time of such termination, any post-employment benefits available pursuant to the
terms of those plans; however, Employee shall not be entitled to any additional
amounts or benefits as the result of such termination of employment.

(b) Without Cause; Good Reason. Subject to Section 6(e) below, Employee shall be
entitled to certain severance consideration described below, payable at the
times and in the form set forth in Section 6(d) below, if Employee’s employment
is terminated during the Employment Period (x) by the Company without Cause
pursuant to Section ‎5(b), or (y) by Employee for Good Reason pursuant to
Section ‎5(c), in which case the Company shall provide Employee with a severance
payment in an amount equal to the sum of Employee’s Base Salary as in effect
immediately prior to the Termination Date for a period of twenty four months
(the “Severance Payment”). 

(c) Death or Disability. If Employee’s employment is terminated during the
Employment Period due to Employee’s death or Disability pursuant to Section
5(d), then Employee shall be entitled to (i) all Base Salary earned by Employee
through the Termination Date, (ii) subject to the terms and conditions of any
benefit plans in which he may participate at the time of such termination, any
post-employment benefits available pursuant to the terms of those plans and
(iii) Employee’s target Annual Bonus for the year in which such event occurred
prorated for the period of days beginning on January 1 and ending on the date of
death or Disability, as applicable, and payable within 60 days following the
date of Employee’s death or termination due to Disability, as applicable;
however, Employee shall not be entitled to any additional amounts or benefits as
the result of such termination of employment.

(d) Payment Timing. Payment of the Severance Payment shall be divided into
substantially equal installments and paid in accordance with the Company’s
normal payroll procedures over a 24-month period, following the Termination
Date; provided, however, that (i) the first installment of the Severance Payment
shall be paid on the Company’s first regularly

6

--------------------------------------------------------------------------------

 



scheduled pay date that is on or after the date that is sixty (60) days after
the Termination Date (but in any event no later than March 15th of the year
following the year in which the Termination Date occurs), and on such pay date
the Company shall pay to Employee, without interest, a number of such
installments equal to the number of such installments that would have been paid
during the period beginning on the Termination Date and ending on the Company’s
first regularly scheduled pay date that is on or after the date that is sixty
(60) days after the Termination Date had the installments been paid on a monthly
basis commencing on the Company’s first regularly scheduled pay date coincident
with or next following the Termination Date, and each of the remaining
installments shall be paid on a monthly basis thereafter, (ii) to the extent, if
any, that the aggregate amount of the installments of the Severance Payment that
would otherwise be paid pursuant to the preceding provisions of this Section
6(d) after March 15 of the calendar year following the calendar year in which
the Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Employee in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the installments of the Severance Payment
payable after the Applicable March 15 shall be reduced by such excess (beginning
with the installment first payable after the Applicable March 15 and continuing
with the next succeeding installment until the aggregate reduction equals such
excess), and (iii) all remaining installments of the Severance Payment, if any,
that would otherwise be paid pursuant to the preceding provisions of this
Section 6(d) after December 31 of the calendar year following the calendar year
in which the Termination Date occurs shall be paid with the installment of the
Severance Payment, if any, due in December of the calendar year following the
calendar year in which the Termination Date occurs.  If Employee is eligible to
receive the Severance Payment, then the Company shall pay Employee such amount
on the Company’s first regularly scheduled pay date that is on or after the date
that is sixty (60) days after the sale of Employee’s residence in the Dallas-Ft.
Worth metropolitan area; provided, however, that in no event shall such payment
be made before the first day, or after the last day, of the calendar year
following the calendar year in which the Termination Date occurs.

(e) Conditions to Receipt of Severance Consideration. Notwithstanding the
foregoing, Employee’s eligibility and entitlement to the Severance Payment, and
any other payment or benefit referenced in Section 6 above (collectively, the
“Severance Consideration”) are dependent upon Employee’s (i) continued
compliance with Employee’s obligations under each of Sections ‎8,  9 and ‎10
below and (ii) execution and delivery to the Company, on or before the Release
Expiration Date (as defined below), and non-revocation within any time provided
by the Company to do so, of a release of all claims in a form acceptable to the
Company (the “Release”), which Release shall release each member of the Company
Group and their respective affiliates, and the foregoing entities’ respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, attorneys, agents and benefit plans (and fiduciaries
of such plans) from any and all claims, including any and all causes of action
arising out of Employee’s employment with the Company and any other member of
the Company Group or the termination of such employment, but excluding all
claims to severance payments Employee may have under this Section 6.  If the
Release is not executed and returned to the Company on or before the Release
Expiration Date, and the required revocation period has not fully expired
without revocation of the Release by Employee, then Employee shall not be
entitled to any portion of the Severance Consideration. As used herein, the
“Release Expiration Date” is that date that is twenty-one (21) days following
the date upon which the Company delivers the Release to

7

--------------------------------------------------------------------------------

 



Employee (which shall occur no later than seven (7) days after the Termination
Date) or, in the event that such termination of employment is “in connection
with an exit incentive or other employment termination program” (as such phrase
is defined in the Age Discrimination in Employment Act of 1967, as amended), the
date that is forty-five (45) days following such delivery date.

7. Disclosures.  Promptly (and in any event, within three business days) upon
becoming aware of (a) any actual or potential Conflict of Interest or (b) any
lawsuit, claim or arbitration filed against or involving Employee or any trust
or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board.  A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with, or create an appearance of a conflict with, Employee’s
duties, responsibilities, authorities, or obligations for and to the Company
Group.    

8. Confidentiality.  

(a) Disclosure to and Property of the Company.  All information, trade secrets,
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that are conceived, made, developed,
acquired by or disclosed to Employee, individually or in conjunction with
others, during the term of his employment (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s or any member of the Company Group’s business, products or services
and all writings or materials of any type embodying any such matters
(collectively, “Confidential Information”) shall be disclosed to the Company,
and are and shall be the sole and exclusive property of the Company or its
Affiliates.  Confidential Information does not, however, include any information
that is available to the public other than as a result of any unauthorized act
of Employee.

(b) No Unauthorized Use or Disclosure.  Employee agrees that Employee will
preserve and protect the confidentiality of all Confidential Information and
work product of the Company and each member of the Company Group, and will not,
at any time during or after the termination of Employee’s employment with the
Company, make any unauthorized disclosure of, and shall not remove from the
Company premises, and will use reasonable efforts to prevent the removal from
the Company premises of, Confidential Information or work product of the Company
or its Affiliates, or make any use thereof, in each case, except in the carrying
out of Employee’s responsibilities hereunder.  Notwithstanding the foregoing,
Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent (i) such information becomes
generally known to the public or within the relevant trade or industry other
than due to Employee’s violation of this Section 8(b), or (ii) disclosure
thereof is specifically required by law; provided,  however, that in the event
disclosure is required by applicable law and Employee is making such disclosure,
Employee shall provide the Company with prompt notice of such requirement, and
shall use commercially reasonable efforts to give such notice prior to making
any disclosure so that the Company may seek an appropriate protective order, or
(iii) Employee is making a good faith report of possible violations of
applicable law to any governmental agency or entity or is making disclosures
that are otherwise compelled by law or provided under the whistleblower
provisions of applicable law.



8

--------------------------------------------------------------------------------

 



(c) Remedies.  Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 8 by Employee, and the Company
or its Affiliates shall be entitled to enforce the provisions of this Section
8 by terminating payments then owing to Employee under this Agreement and/or by
specific performance and injunctive relief as remedies for such breach or any
threatened breach.  Such remedies shall not be deemed the exclusive remedies for
a breach of this Section 8, but shall be in addition to all remedies available
at law or in equity to the Company, including the recovery of damages from
Employee and remedies available to the Company pursuant to other agreements with
Employee.

(d) No Prohibition.  Nothing in this Section 8 shall be construed as prohibiting
Employee, following the expiration of the 24-month period immediately following
Employee’s termination of employment with the Company, from being employed by
any entity engaged in the Business (as defined below) or engaging in any
activity prohibited by Section 9;  provided, that during such employment or
engagement Employee complies with his obligations under this Section 8.

(e) Permitted Disclosures.  Nothing herein will prevent Employee from: (i)
making a good faith report of possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law.  Further, an individual
(including Employee) shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer of reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order.

9. Non-Competition; Non-Solicitation.

(a) The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company Group shall be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and in
consideration thereof and in consideration of the Company providing Employee
with access to Confidential Information and as an express incentive for the
Company to enter into this Agreement and employ Employee, Employee has
voluntarily agreed to the covenants set forth in this Section 9.  Employee
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, shall not cause
Employee undue hardship, and are material and substantial parts of this
Agreement intended and necessary to prevent unfair competition and to protect
the Company Group’s Confidential Information, goodwill and substantial and
legitimate business interests.



9

--------------------------------------------------------------------------------

 



(b) Employee agrees that, during the Prohibited Period, Employee shall not,
without the prior written approval of the Board, directly or indirectly, for
Employee or on behalf of or in conjunction with any other person or entity of
any nature:

(i) engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly owning, managing, operating,
joining, becoming an officer, director, employee or consultant of, or loaning
money to, or selling or leasing equipment or real estate to or otherwise being
affiliated with any person or entity engaged in, or planning to engage in, the
Business in the Market Area in competition, or anticipated competition, with any
member of the Company Group;

(ii) appropriate any Business Opportunity of, or relating to, the Company Group
located in the Market Area;

(iii) solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with the Company Group; or

(iv) solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company Group to terminate his, her or its employment or
engagement with any member of the Company Group.

(c) Because of the difficulty of measuring economic losses to the Company Group
as a result of a breach or threatened breach of the covenants set forth in
Section 8 and in this Section 9, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.  In addition, Employee acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 9 by
Employee, and the Company or its Affiliates shall be entitled to enforce the
provisions of this Section 9 by terminating payments then owing to Employee
under this Agreement.

(d) The covenants in this Section 9, and each provision and portion hereof, are
severable and separate, and the unenforceability of any specific covenant (or
portion thereof) shall not affect the provisions of any other covenant (or
portion thereof).  Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.



10

--------------------------------------------------------------------------------

 



(e) For purposes of this Section 9, the following terms shall have the following
meanings:

(i) “Business” shall mean the business and operations that are the same or
similar to those performed by the Company in the flatbed specialized, and open
deck trucking business and any other member of the Company Group for which
Employee provides services or about which Employee obtains Confidential
Information during the Employment Period.

(ii) “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business. 

(iii) “Market Area” shall mean the continental United States, Canada, and any
other geographical area in which the company intends to conduct Business (to the
extent the Employee is aware of and involved in the development or the expansion
of such Business) as of the Termination Date.

(iv) “Prohibited Period” shall mean the period during which Employee is employed
by any member of the Company Group and continuing for a period of 24  months
following the date that Employee is no longer employed by any member of the
Company Group.

10. Ownership of Intellectual Property.  Employee agrees that the Company shall
own, and Employee shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group that either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company.  All of Employee’s works of authorship and associated copyrights
created during the period in which Employee is employed by or affiliated with
the Company or any member of the Company Group and in the scope of Employee’s
employment shall be deemed to be “works made for hire” within the meaning of the
Copyright Act.  Employee shall perform, during and after the period in which
Employee is or has been employed by or affiliated with the Company or any other
member of the Company Group, all reasonable acts deemed necessary by the Company
to assist the Company Group, at the Company’s expense, in obtaining and
enforcing its rights throughout the world in the Company Intellectual
Property.  Such acts may include execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the

11

--------------------------------------------------------------------------------

 



enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Company Intellectual Property.

11. Arbitration.    

(a) Subject to Section 11(b), any dispute, controversy or claim between Employee
and the Company arising out of or relating to this Agreement or Employee’s
employment with the Company shall be finally settled by arbitration in Dallas,
Texas before, and in accordance with the then-existing American Arbitration
Association (“AAA”) Employment Arbitration Rules.  The arbitration award shall
be final and binding on both parties.  Any arbitration conducted under this
Section 11 shall be heard by a single arbitrator (the “Arbitrator”) selected in
accordance with the then-applicable rules of the AAA.  The Arbitrator shall
expeditiously (and, if practicable, within ninety (90) days after the selection
of the Arbitrator) hear and decide all matters concerning the dispute.  Except
as expressly provided to the contrary in this Agreement, the Arbitrator shall
have the power to (i) gather such materials, information, testimony and evidence
as the Arbitrator deems relevant to the dispute before him or her (and each
party shall provide such materials, information, testimony and evidence
requested by the Arbitrator), and (ii) grant injunctive relief and enforce
specific performance.  The decision of the Arbitrator shall be reasoned,
rendered in writing, be final and binding upon the disputing parties and the
parties agree that judgment upon the award may be entered by any court of
competent jurisdiction; provided,  however, that the parties agree that the
Arbitrator and any court enforcing the award of the Arbitrator shall not have
the right or authority to award punitive or exemplary damages to any disputing
party.  The party whom the Arbitrator determines is the prevailing party in such
arbitration shall receive, in addition to any other award pursuant to such
arbitration or associated judgment, reimbursement from the other party of all
reasonable legal fees and costs associated with such arbitration and associated
judgment.

(b) Notwithstanding Section 11(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections ‎8 through ‎10;  provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section ‎11.

(c) By entering into this Agreement and entering into the arbitration provisions
of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

(d) Nothing in this Section 11 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement.

12. Defense of Claims.    During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with the Company Group in the
defense of any claims or actions that may be made by or against any member of
the Company Group that relate to Employee’s actual or prior areas of
responsibility.  The Company shall pay or reimburse Employee for all of
Employee’s reasonable travel and other direct expenses reasonably incurred
(including,

12

--------------------------------------------------------------------------------

 



if applicable, lost wages), to comply with Employee’s obligations under this
 Section ‎12, so long as Employee provides reasonable documentation of such
expenses and obtains the Company’s prior approval before incurring such
expenses.

13. Withholdings; Deductions.    The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

14. Indemnification. The Company agrees to indemnify Employee with respect to
any acts or omissions he may in good faith commit during the period during which
he is an officer, director and/or employee of the Company or any member of the
Company Group, and to provide Employee with coverage under any directors’ and
officers’ liability insurance policies, in each case on terms not less favorable
than those provided to its other directors and officers generally, as in effect
from time to time.

15. Title and Headings; Construction.   Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.  Unless the context requires otherwise,
all references herein to an agreement, instrument or other document shall be
deemed to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof.  All references to “dollars” or “$” in this Agreement
refer to United States dollars.  The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement, and not
to any particular provision hereof.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.  The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.  Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any party hereto, whether under any rule of construction or
otherwise.  On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.

16. Applicable Law; Submission to Jurisdiction.  This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction.  With respect to any claim or dispute related to
or arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 11 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts located
in Dallas, Dallas County, Texas.

17. Entire Agreement and Amendment.   This Agreement contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and

13

--------------------------------------------------------------------------------

 



contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof.  This Agreement may be
amended only by a written instrument executed by both parties hereto.

18. Waiver of Breach.  Any waiver of this Agreement must be executed by the
party to be bound by such waiver.  No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
shall operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time.  The failure of either party hereto to take any action by
reason of any breach shall not deprive such party of the right to take action at
any time.

19. Assignment.  This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement
without Employee’s consent, including to any member of the Company Group and to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the equity, assets or businesses of the Company.

20. Notices.   Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
business day to the number set forth below, if applicable; provided,  however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-business day, then it shall be deemed to have been
received on the next business day after it is sent, (c) on the first business
day after such notice is sent by air express overnight courier service, or (d)
on the second business day following deposit with an internationally-recognized
overnight or second-day courier service with proof of receipt maintained, in
each case, to the following address, as applicable:

If to the Company, addressed to:

Daseke, Inc.

ATTN: CEO

15455 Dallas Parkway, Suite 550

Addison, TX  75001

 

If to Employee, addressed to:

   
The most recent address on the Company’s records.

21. Counterparts.   This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Each counterpart may consist
of a copy hereof containing multiple signature pages, each signed by one party,
but together signed by both parties hereto.

22. Deemed Resignations.    Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination

14

--------------------------------------------------------------------------------

 



of Employee’s employment with the Company or any member of the Company Group,
any termination of Employee’s employment shall constitute, as applicable, an
automatic resignation of Employee: (a) as an officer of the Company and each
member of the Company Group; (b) from the Board, if applicable; and (c) from the
board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity or other entity in which any member of the Company
Group holds an equity interest and with respect to which board of directors or
board of managers (or similar governing body) Employee serves as such Company
Group member’s designee or other representative. 

23. Certain Excise Taxes.  Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been
made.  Nothing in this Section 23 shall require the Company to be responsible
for, or have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code. 

24. Section 409A.    

(a) Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code, and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate

15

--------------------------------------------------------------------------------

 



payment. Any payments to be made under this Agreement upon a termination of
Employee’s employment shall only be made if such termination of employment
constitutes a “separation from service” under Section 409A. 

(b) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year. 

(c) Notwithstanding any provision in this Agreement to the contrary, (i) if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (A) the date of Employee’s death or (B) the
date that is six (6) months after the Termination Date (such date, the “Section
409A Payment Date”), then such payment or benefit shall not be provided to
Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date, and (ii) to the extent any payment hereunder constitutes nonqualified
deferred compensation (within the meaning of Section 409A), then each such
payment which is conditioned upon Employee’s execution of a release and which is
to be paid or provided during a designated period that begins in one taxable
year and ends in a second taxable year shall be paid or provided in the later of
the two taxable years.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall any member of
the Company Group be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with Section 409A.

25. Clawback.  To the extent required by applicable law, any applicable
securities exchange listing standards or any clawback policy adopted by the
Company, the Annual Bonus and any incentive compensation granted pursuant to
Section 3(c) under this Agreement shall be subject to the provisions of any
applicable clawback policies or procedures, which clawback policies or
procedures may provide for forfeiture and/or recoupment of such amounts paid or
payable under this Agreement. 

26. Effect of Termination.  The provisions of Sections ‎5,  ‎8-‎13 and ‎22 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

27. Third-Party Beneficiaries.  Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections ‎7-10 and shall be entitled to enforce such
obligations as if a party hereto.

28. Severability.  If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof)  shall not affect the validity or enforceability

16

--------------------------------------------------------------------------------

 



of any other provision of this Agreement, and all other provisions shall remain
in full force and effect.

[Remainder of Page Intentionally Blank;
Signature Page Follows]



17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

 

EMPLOYEE

 

 

 

By:

/s/  Christopher R. Easter

 

Name:

Christopher R. Easter

 

Title:

Chief Operating Officer

 

 

 

 

 

DASEKE, INC.

 

 

 

By:

/s/  Don R. Daseke

 

Name:

Don R. Daseke

 

Title:

Chief Executive Officer

 

Signature Page to

Employment Agreement

 

--------------------------------------------------------------------------------